                            FILED
                           IN CLERK'S OFFICE

                                              CR 19-
                     U.S. DISTRICT COURT E.D.N.Y.                                 54
MKM:TH/MKP/PJi- JAN 3 1 2019                 *                         garaufis, j.
F. #2017R00390
                     BROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                           KUO, M.J.
                                             X


UNITED STATES OF AMERICA                              INDICTMENT


       - against -                                       Cr. No.
                                                      (T.21,U.S.C.,§§ 846, 848(e)(1)(A),
DARIN HAMILTON,                                        853(a) and 853(p); T. 18, U.S.C., §§ 2
     also known as "Satch," and                        and 3551 et seq.I
JEROME JONES,
     also known as "Sha,"

                          Defendants.


                                             X


THE GRAND JURY CHARGES:


                                             COUNT ONE
            (Murder of Anthony Lloyd While Engaged in Narcotics Trafficking)

               I.      On or about June 24, 1992, within the Eastern District of New York,

the defendant DARIN HAMILTON,also known as "Satch," together with others, while

engaged in an offense punishable under Section 841(b)(1)(A) of Title 21, United States

Code,to wit: a conspiracy to distribute one kilogram or more of a substance containing

heroin, a Schedule I controlled substance, and 280 grams or more of a substance containing

cocaine base, a Schedule II controlled substance, did knowingly and intentionally kill and

counsel, command,induce and cause the intentional killing of an individual, to wit: Anthony

Lloyd, and such killing did result.

              (Title 21, United States Code, Section 848(e)(1)(A); Title 18, United States

Code, Sections 2 and 3551 et seq.I
                                         COUNT TWO
      (Conspiracy to Murder Robert Arroyo While Engaged in Narcotics Trafficking)

                2.     In or about and between July 1992 and September 1992, within the

Eastern District ofNew York,the defendants DARIN HAMILTON,also known as "Satch,"

and JEROME JONES, also known as "Sha," together with others, while engaged in an

offense punishable imder Section 841(b)(1)(A) of Title 21, United States Code,to wit: a

conspiracy to distribute one kilogram or more of a substance containing heroin, a Schedule I

controlled substance, and 280 grams or more of a substance containing cocaine base, a

Schedule II controlled substance, did knowingly and intentionally conspire to kill and

counsel, command,induce and cause the intentional killing of an individual, to wit: Robert

Arroyo, and such killing did result, contrary to Title 21, United States Code, Section

848(e)(1)(A).

                (Title 21, United States Code, Section 846; Title 18, United States Code,

Sections 3551 et seq.l

                                       COUNT THREE
            (Murder of Robert Arroyo While Engaged in Narcotics Trafficking)

                3.     On or about September 8,1992, within the Eastern District of New

York,the defendants DARIN HAMILTON,also known as "Satch," and JEROME JONES,

also known as "Sha," together with others, while engaged in an offense prmishable under

Section 841(b)(1)(A) of Title 21, United States Code,to wit: a conspiracy to distribute one

kilogram or more of a substance containing heroin, a Schedule I controlled substance, and

280 grams or more of a substance containing cocaine base, a Schedule II controlled
substance, did knowingly and intentionally kill and counsel, command,induce and cause the

intentional killing of an individual, to wit: Robert Arroyo, and such killing did result.

              (Title 21, United States Code, Section 848(e)(1)(A); Title 18, United States

Code, Sections 2 and 3551 et seq.l

                         CRIMINAL FORFEITURE ALLEGATION


              4.      The United States hereby gives notice to the defendants that, upon their

conviction of any ofthe offenses charged in Counts One through Three,the government will

seek forfeiture in accordance with Title 21, United States Code, Section 853(a), which

requires any person convicted of such offenses to forfeit:(a)any property constituting, or

derived from,any proceeds obtained directly or indirectly as the result ofsuch offenses, and

(b)any property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such offenses.

              5.      If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:


                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 21, United States Code, Sections 853(a) and 853(p))



                                                                 A TRUE BILL




                                                                 FOREPERSON




RICHARD P. DONOGHUL
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK




        RV-                    ' N&'
        ACTING UNITED SYATES ATTORNEY
        PURSUANT TO 28
F.#2017R00390

FORMDBD-34      NO.
JUN. 85



                       UNITED STATES DISTRICT COURT
                                     EASTERN District of NEW YORK
                                             CRIMINAL DIVISION

                              THE UNITED STATES OF AMERICA
                                                          VS.




                               DARIN HAMILTON, also known as "Satch," and
                                  JEROME JONES, also known as "Sha,"

                                                                                Defendants.


                                              INDICTMENT
                (T. 21, U.S.C., §§ 846, 848(e)(1)(A), 853(a) and 853(p); T. 18, U.S.C.,
                                                §§ 2 and 3551 et seq.l

                      A true bill.



                                                                                  Foreperson


                Filed in open court this                        day,

                of                         A.D.20


                                                                                       Clerk



                Bail, $




                               Tanya Hajjar, Maim K.Penza, and Penelope Brady
                                       Assistant U.S. Attorneys, 718-254-7000
